TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00071-CV





Reflections at Walnut Ridge Association, Inc., Appellant


v.


Lisa Byrd, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 94-04485, HONORABLE BOB PERKINS, JUDGE PRESIDING





PER CURIAM


	The parties have filed a joint motion to reverse and remand.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is reversed and the cause is remanded to the trial
court for a new trial in accordance with the parties' agreeement.

Before Chief Justice Carroll, Justices Aboussie and Jones
Reversed and Remanded on Joint Motion
Filed:  April 19, 1995
Do Not Publish